In an action to recover damages for personal injuries, etc., the defendant Gordian Knot appeals from an order of the Supreme Court, Queens County (Rosenzweig, J.), dated December 2, 1991, which granted the plaintiffs’ motion to strike his answer.
Ordered that the order is reversed, on the facts, with costs, the motion is denied, and the answer of the defendant Gordian Knot is reinstated.
In determining whether to impose the severe penalty of striking a party’s answer, the court must determine whether the evidence clearly shows that the party’s conduct was willful (see, Valmar Enters, v Rutigliano, 134 AD2d 250). The evidence contained in this exceedingly bare record fails to satisfy this standard. Moreover, the plaintiffs have failed to establish that the failure on the part of the defendant-appellant to disclose certain requested documents resulted in substantial prejudice to their case (see, Jet Asphalt Corp. v Consolidated Edison Co., 114 AD2d 489). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.